Case 7:18-cV-09059-VB Document 8 Filed 10/05/18 Page 1 of 2
Case 7:18-cv-09059-VB Document 5 Filed 10/05/18 Page 1 of 2

UN!TED STA'I`ES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

JANE DOE, on behalf of herself and others Civ. No. _7__:_1§_-¢_\'_;£2_(1§2
similarly situated,
P'a'“"“’ anss ACTI'oN
-against~ ii § "~
ACCUTRACE, INC., ii `
Defendant.
QB_.DEB
AND NOW, this fifth day of October , 2018, upon consideration

of PlaintifPs Motion for Protective Order and Leave to Proceed Under Pseudonym, and any
Response thereto, it is hereby ORDERED and DECREED that said Motion is GRANTED as
follows:

l. Plaintiff shall proceed in pseudonym and the docket shall continue to reflect
plaintiffs name as Jane Doe;

2. Plaintiff shall be referred to by her pseudonym in all depositions, pleadings and
other documents related to this litigation and in all proceedings held before this Court;

3. Plaintiff’s identity shall be available to the attorneys of record and in-house counsel
for the Defendant, who shall not disclose or permit disclosure thereof, except to their law partners,
associates and persons employed in the law offices of such attorneys, the employees of Defendant
who have knowledge of the facts alleged in the Complaint, outside consulting experts and their
employees, a person whose deposition is to be taken in this action, but only to the extent necessary
for the deposition, and any person who potentially possesses information that is relevant to

Plaintiff’s claims or Defendant’s defenses;

  

Case 7i18-cV-09059-VB Document 8 Filed 10/05/18 Page 2 of 2
Case 7:18~€\/~09059-\/|3 Document 5 Filed 10/05/18 Page 2 of 2

4. Each person to whom Plaintift’s identity is disclosed pursuant to this Order shall
agree in advance that he or she will not disclose Plaintiff’ s identity to any other person;

5. In the event any defendant believes it is necessary in the defense of the claims herein
for it to disclose Plaintiff’s identity to persons other than those specified in this Order, such
defendant shall communicate with Plaintiff’s counsel and if agreement cannot be reached in

writing, the matter shall be determined by the Court.

C° C_\e,c‘L s\nd\\ -\-ecm€oot-W: -\-\/\e mz-\‘\`o¢\. (Doc»\¢"l>_

;BIYTHE O R.

U.S.D.J.
\/N\<,@t\+ L. E<igce,+ri

 

(<>(V/(?

